223 F.2d 622
Samuel SCHWARTZ, Appellant,v.William ROBINOWITZ et al., Appellees.
No. 12303.
United States Court of Appeals, District of Columbia Circuit.
Argued March 4, 1955.
Decided March 31, 1955.

Mr. Sol M. Alpher, Washington, D. C., with whom Mr. Louis E. Spiegler, Washington, D. C., was on the brief, for appellant.
Mr. Herman Miller, Washington, D. C., for appellees.
Before BAZELON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Only the sellers, in the written real estate contract involved here, fully performed on the agreed settlement date. Several days thereafter and before the buyer tendered performance, the sellers declared the sale off and claimed an amount under the forfeiture provision of the contract. The buyer brought this suit for specific performance and the sellers counterclaimed under the forfeiture provision. Upon trial without jury, the court found, inter alia, that the sellers "did not agree to any extension of time for * * * concluding the settlement * * *." The complaint was dismissed and judgment awarded on the counterclaim. The buyer appeals.


2
The legal issues were correctly decided on the basis of findings amply supported by the evidence. We do not consider whether the court erred in refusing to admit evidence of the custom and usage in the business of real estate title settlement companies. For even if such refusal was error, it was not prejudicial in the circumstances of this case.


3
Affirmed.